Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/03/2022 has been entered.

Status of Claims
This action is in reply to the amendments filed on 02/03/2022.  No claims were amended.  Claims 28-32 were newly added.
Claims 1-10 were previously canceled.
Claims 11-32 are currently pending and have been examined.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to 
		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 11-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,395,763 B2.
		Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 11-32 of the instant pending application omits certain steps of claims 1-19 in the 10,395,763 B2 patent.  Therefore, claims 11-32 are prima facie obvious of claims 1-19 because it would have been obvious to omit certain steps with the motivation of restricting/concealing display of various levels of personal medical information based on the location or position of a portable medical information terminal.

Response To Arguments
Applicant’s arguments from the response filed on 02/03/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appeared.
In the remarks, Applicant asserts that (1) Each of pending independent claims 11 and 27 requires:  determining "whether a display unit displays each of the plurality of items included in the medical information by comparing a plurality of previously set position information corresponding to the plurality of information concealing levels of each of the plurality of items included in the medical information with the position information indicating the current position of the portable medical information terminal", and that the claims of U.S. Patent No. 10,395,763 contain no such feature.
In response to applicant’s arguments (1) as listed above, the examiner respectfully disagrees.  Although the amended claim limitations are not recited identically in U.S. Patent No. 10,395,763, the claim limitations in the independent claims appear to be similar.  For example, the claim limitations in U.S. Patent No. 10,395,763 recites “… causing a display unit to not display a description content of an item when an information concealing level of the item is set at more than the determined current information display threshold value, from among the plurality of items, or causing the display unit to display a description content of an item when an information concealing level of the item is set at not more than the determined current information display threshold value, from among the plurality of items, wherein each of the plurality of information display threshold values stored in the at least one memory is a threshold value capable of displaying about the description contents of all or a part of the plurality of items“.  The claim limitation in the patent causes the display unit to display or not to display a description content of an item based on the result of comparing whether or not an information concealing level of the item is set to above or below the display threshold value.  This appears to be another way of phrasing the same idea as the amended limitations of determining "whether a display unit displays each of the plurality of items included in the medical information by comparing a plurality of previously set position information corresponding to the plurality of information concealing levels of each of the plurality of items included in the medical information with the position information indicating the current position of the portable medical information terminal."  It appears that comparing a plurality of previously set position information corresponding to the plurality of information concealing levels of each of the plurality of items included in the medical information with the position information indicating the current position of the portable medical information terminal to determine whether or not a display unit displays each of the plurality of items included in the medical information, can reasonably be understood to describe the limitations recited in the patent which included the limitations  “… causing a display unit to not display a description content of an item when an information concealing level of the item is set at more than the determined current information display threshold value, from among the plurality of items, or causing the display unit to display a description content of an item when an information concealing level of the item is set at not more than the determined current information display threshold value, from among the plurality of items, wherein each of the plurality of information display threshold values stored in the at least one memory is a threshold value capable of displaying about the description contents of all or a part of the plurality of items.“  As such, Applicant’s arguments have been considered but are not found to be persuasive.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686